IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-20180
                          Conference Calendar



WARDELL MOORE,

                                           Plaintiff-Appellant,

versus

RICK VANDEL; RON NAUMAN; JOHN W. WIED;
MIKE SUTTON; OFFICER NOLEN; OFFICER WYNN,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-2499
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Wardell Moore, Texas inmate # 845237, appeals the dismissal

of his civil rights complaint, filed pursuant to 42 U.S.C.

§ 1983, as frivolous under 28 U.S.C. § 1915(e)(2)(B).    Moore

argues that he was denied access to the courts because inadequate

time in the library caused him not to be able to research law

relative to the statute of limitations in his pending civil

rights claim that was dismissed as time-barred.    Because Moore

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20180
                                -2-

did not allege that the defendants prevented him from filing the

civil rights complaint that was dismissed as time-barred or that

they prevented him from preparing and transmitting any other

legal document, his complaint fails to state a claim.   Bounds v.

Smith, 430 U.S. 817, 821 (1977); Brewer v. Wilkinson, 3 F.3d 816,

821 (5th Cir. 1993).   Accordingly, the district court did not err

when it dismissed Moore’s complaint.   Black v. Warren, 134 F.3d
732, 733 (5th Cir. 1998); 28 U.S.C. § 1915(e)(2)(B)(ii).

     AFFIRMED.